Citation Nr: 1742610	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO. 13-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability claimed as legal blindness, bilateral pseudophakia, bilateral retinal detachment, status post repair and bilateral macular epiretinal membrane, claimed as secondary to service connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1967 to October 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans fairs VA Regional Office RO in San Juan, Puerto Rico.

This matter was remanded by the Board in July 2016 for additional development. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

An eye disability was not manifested in service, and the Veteran's eye disability has not been shown to be the result of or aggravated by his service-connected diabetes mellitus type II. 


CONCLUSION OF LAW

The criteria for service connection, to include on a secondary basis, for an eye disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in February 2009. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claim decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that his eye disability is secondary to service connected diabetes mellitus type II. While the Board notes that the Veteran does not specifically claim his eye disability onset during service, a review regarding direct service connection will still be undertaken.

Service treatment records show that glasses were prescribed for blurry vision. On separation from service in October 1969, the Veteran reported eye trouble, which was corrected by glasses. No other eye disability was diagnosed during service. 

VA treatment records dated in December 2010 noted a diagnosis of diabetic retinopathy. A VA eye treatment note dated in December 2010 noted a history of retinal detachment of the left eye with multiple surgeries and a poor visual prognosis of the left eye. Additional VA treatment records dated in December 2010 show that the Veteran was admitted to a comprehensive rehabilitation program for blindness.

An April 2011 VA examination report noted a history of retinal detachment of the left eye with multiple surgeries. The Veteran complained of bilateral poor vision for one year due to bilateral retinal detachments. He denied ocular pain. The examiner diagnosed legal blindness, bilateral pseudophakia, bilateral retinal detachment status post repair and bilateral macular epiretinal membrane. The examiner indicated that no diabetic retinopathy was observed. The examiner opined that the Veteran's loss of vision was caused by or a result of bilateral retinal detachment. The examiner opined that the Veteran's loss of vision, including cataracts, is not caused by or a result of diabetes mellitus, type II.

VA treatment records dated in December 2011 reflects that a VA ophthalmologist diagnosed glaucoma. The physician opined that the Veteran's legal blindness was from diabetic retinopathy and is secondary to service connected diabetes.

A September 2016 VA examination report shows that after a physical examination and review of the claims file, the examiner found it less likely than not that the Veteran's eye disability was caused by service or caused or aggravated by service connected diabetes mellitus type II. The examiner noted that the Veteran was diagnosed with diabetes mellitus, open angle glaucoma, bilateral psueophakia, and chorioretinal scars after surgery for bilateral retinal detachment. Upon examination the examiner remarked that the Veteran had no active diabetic retinopathy, finding instead that the Veteran's loss of vision was due to bilateral giant retinal detachments surgically treated in 2005 and 2006. As there was no evidence of diabetic retinopathy shown on examination, the examiner concluded that it was less likely than not that the Veteran's eye disability was the result of his service connected diabetes mellitus. The examiner also reported that the giant retinal tear and detachment was identified and treated in 2005, and was not present during active service. Additionally, the examiner noted that the Veteran was diagnosed with diabetes 17 years prior and that no evidence of diabetic retinopathy has been identified from 2005 to present. Therefore, the examiner concluded that the Veteran's eye disability was not caused or aggravated by his diabetes mellitus. 

As noted in the July 2016 Board remand, the December 2011 VA treatment record that showed a VA ophthalmologist opined that the Veteran's legal blindness was from diabetic retinopathy and was secondary to his service connected diabetes was an inadequate opinion as no rationale was provided. Additionally, the Board had previously concluded that the April 2011 VA examination report concluded the Veteran's eye disability was not caused by or a result of diabetes mellitus type II was also provided without a rationale. Therefore, both of these opinions are inadequate for adjudication purposes. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for an eye disability, to include as due to service connected diabetes mellitus, type II. 

Regarding service connection on a direct basis, the Board notes that the Veteran was first diagnosed with an eye condition in 2005, which was many years after separation for service. Additionally, the Veteran's service treatment records show no treatment reports for any eye condition other than refractive error, which is not a compensable disease or injury for VA compensation purposes. See 38 C.F.R. § 4.9 (2016). There is no evidence of record to suggest that the Veteran's current eye disabilities began in, or are otherwise etiologically linked to, his time in service. Therefore, service connection on a direct basis or as a chronic condition manifesting after separation from service is not warranted. 

Regarding whether the Veteran's eye disability was caused or aggravated by service-connected diabetes mellitus, the Board also finds that a review of the record indicates that service connection on a secondary basis is also not warranted.

In so finding, the Board gives significant probative value to the September 2016 VA examination report and nexus opinion of record. Here, the VA examiner reviewed the Veteran's claims file, statements of symptomatology, and medical literature, and conducted physical examination of the Veteran. Based on this thorough examination, the examiner opined that it was less likely than not that the Veteran's current eye disability was secondary to or aggravated by his service-connected diabetes mellitus type II. The Board notes, as discussed above, that this opinion is the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's eye disabilities and service, to include secondary to service connected disabilities. The medical opinion provides a thorough, clear rationale based on an accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinions are consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for an eye disability. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements. In those statements, the Veteran contends that his eye disability was caused or aggravated by service connected diabetes mellitus type II. However, the Board finds that the Veteran is a layperson, and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of the medical condition he asserts warrants service connection. Diagnosing an eye disability and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. Even if they were competent, they are outweighed by the medical opinions obtained from the September 2016 VA examiner, who found that the claimed eye disability was not incurred in service, or caused or aggravated by service connected diabetes mellitus type II. The VA examiner considered the Veteran's statements, as well as reviewed the claims file and medical literature, in reaching these conclusions.

The Board thus concludes that the preponderance of the evidence shows that the Veteran's eye disability did not manifest during service, is not otherwise etiologically related to service, and was not caused or aggravated by service connected diabetes mellitus type II. Therefore, the preponderance of the evidence is against the claim for service connection for an eye disability, and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an eye disability, claimed as legal blindness, bilateral pseudophakia, bilateral retinal detachment, status post repair and bilateral macular epiretinal membrane, claimed as secondary to service connected diabetes mellitus, type II, is denied




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


